Exhibit 10.53

AMENDMENT NO. 2 TO
INDEMNIFICATION TRUST AGREEMENT

          AMENDMENT NO. 2 TO INDEMNIFICATION TRUST AGREEMENT, dated April 27,
2009 (this “Amendment”), among Medtronic, Inc., a Minnesota corporation
(“Grantor” or the “Company”), and, Wells Fargo Bank, National Association, as
trustee (the “Trustee”), and Terrance L. Carlson, as the representative of the
Beneficiaries (the “Beneficiaries’ Representative”).

PRELIMINARY STATEMENT

          Grantor established a trust to be a non-exclusive source of
indemnification for the Grantor’s directors and officers who are eligible for
such indemnification as stated in the Indemnification Trust Agreement dated
April 29, 2004 and Amendment No.1 dated September 5, 2006 among Grantor, the
Trustee and the Beneficiaries’ Representative (as so amended, the “Agreement”).
Grantor hereby desires to increase the Fund Amount of the Trust from $100
million to $150 million.

          NOW, THEREFORE, the Agreement is hereby further amended for the
purposes and upon the terms and conditions hereinafter stated, and Grantor, the
Trustee and the Beneficiaries’ Representative on behalf of the Beneficiaries
agree as follows:

          1.     Amendment to Fund Amount. The Agreement is hereby amended by
amending Section 4 of the Amendment No.1 entitled “Total Amount” as follows:

                  “Total Amount. The Fund Amount under the Agreement is hereby
increased from $100 million to $150 million.”

          2.     Capitalized Terms. All capitalized terms used in this Amendment
and not defined herein shall have the same meaning as used in the Agreement.

          3.     The Agreement. Except as expressly amended by this Amendment,
the Agreement shall continue in full force and effect in accordance with its
terms.

          4.     Governing Law; Other Provisions. This Amendment shall be
governed by and its provisions construed and enforced in accordance with the
laws of the State of Minnesota. Unless otherwise provided in this Amendment, the
provisions of Article VIII of the Agreement shall apply to this Amendment,
mutatis mutandis.

          IN WITNESS WHEREOF, the parties hereto have executed this Amendment as
of the day and year first above written.

 

 

 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION

 

(“Trustee”)

 

 

 

 

By:

/s/ Jayne E. Sillman

 

 

Name: Jayne E. Sillman

 

 

Title: Vice President

 

 

 

 

MEDTRONIC, INC.

 

(“Grantor”)

 

 

 

 

By:

/s/ Gary L. Ellis

 

 

Name: Gary L. Ellis

 

 

Title: Chief Financial Officer

 

 

 

 

/s/ Terrance L. Carlson

 

Terrance L. Carlson, as the Beneficiaries’

 

Representative


--------------------------------------------------------------------------------